IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 139 DB 2020 (No. 89 RST 2020)
                                            :
CHARLES FERGUSON ADAMS, III                 :    Attorney Registration No. 318984
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :    (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 16th day of November, 2020, the Report and Recommendation of

Disciplinary Board Member dated November 6, 2020, is approved and it is ORDERED

that Charles Ferguson Adams, III, who has been on Inactive Status, has demonstrated

that he has the moral qualifications, competency and learning in law required for

admission to practice in the Commonwealth, shall be and is, hereby reinstated to active

status as a member of the Bar of this Commonwealth. The expenses incurred by the

Board in the investigation and processing of this matter shall be paid by the Petitioner.